A recovery in trover vests the property in the defendant; and a bar in trover or verdict for the defendant is prima facie and most generally a proof of property in him. It is not, however, conclusive, as such verdict may have been upon the ground that the defendant had not possession of the thing, and so had not then converted or held possession, having a lien upon the thing until paid for the work he had done upon it; or because he may have had a particular interest in the thing for years, or the like, which has since expired. In all these cases, and others that might be instanced, the defendant would be entitled to a verdict, and yet the plaintiff, in an after action, be entitled to recover as having the property. A verdict for the defendant is, therefore, only prima facie evidence of property *Page 34 
in him, which will stand till the contrary be proven by showing the particular fact in evidence that occasioned the verdict to be for the defendant.
There was a verdict and judgment for the plaintiff.
NOTE. — See account Garland v. Goodloe, post, 351; but seeSaunders v. Hamilton, post, 226, 282; Pearse v. Templeton, post, 379;Shober v. Robinson, 6 N.C. 33; Williams v. Shaw, 4 N.C. 630, 197; Coblev. Welborn, 13 N.C. 388; Martin v. Cowles, 19 N.C. 101, contra. As to the effect of a verdict against the plaintiff in an action of detinue on the plea of non detinet, see Long v. Baugas, 24 N.C. 290.